Citation Nr: 0633842	
Decision Date: 11/01/06    Archive Date: 11/16/06

DOCKET NO.  02-21 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to compensation under the provisions of Title 38, 
United States Code, Section 1151, for residuals of prostate 
cancer surgery, including impotence and urinary incontinence, 
performed in January 1996 at a Department of Veterans Affairs 
(VA) Medical Center (MC). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from December 1950 to December 
1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating determination 
of the Columbia, South Carolina, VA Regional Office (RO).

Thereafter, the Winston-Salem RO assumed jurisdiction.

This matter was previously before the Board in April 2004 and 
August 2005.

The veteran appeared at a hearing before a local hearing 
officer in August 2002 and at a videoconference hearing 
before the undersigned Law Judge in November 2003.  


FINDING OF FACT

There is no competent evidence that the proximate cause of 
any current residuals of prostate cancer surgery, including 
impotence and urinary incontinence, was negligence or other 
fault on VA's part, or that the proximate cause of additional 
disability was an event which was not reasonably foreseeable.


CONCLUSION OF LAW

The requirements for compensation benefits pursuant to the 
provisions of 38 U.S.C. § 1151 for current residuals of 
prostate cancer surgery, including impotence and urinary 
incontinence, claimed as a result of prostate cancer 
performed at a AMC in January 1996, have not been met.  
38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.358 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION


Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2005).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

April 2001, May 2004, and September 2005 VCAA letters 
informed the veteran of the information and evidence 
necessary to substantiate the claim.  The VCAA letters also 
told the veteran what types of evidence VA would undertake to 
obtain and what evidence the veteran was responsible for 
obtaining.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The September 2005 letter notified the veteran of the need to 
submit any pertinent medical or service medical records in 
his possession.

The United States Court of Appeals for Veterans Claims 
(Court) has also held, that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006). 

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Here some of the notice was provided after the 
initial denial, but the deficiency in the timing of the 
notice was remedied by readjudication of the claim after 
provision of the notice.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. April 5, 2006). 

The veteran was provided with notice of what type of 
information and evidence was needed to substantiate his claim 
but he was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disability on appeal.  The Board finds no prejudice 
to the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  As the Board concludes below that the 
preponderance of the evidence is against the claim, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  All available service medical, VA, and private 
treatment records have been obtained.  With regard to the 
veteran's treatment records prior and subsequent to his 
January 1996 surgery, the Board notes that there have been 
numerous attempts to obtain treatment records from the 
Washington, DC, VAMC and treatment records from the DC 
Regional Counsel's Office.  These efforts have met with 
limited success.  The Board finds that all attempts to obtain 
additional records have been exhausted and that further 
efforts to assist the veteran in the development of his claim 
are not reasonably likely to assist in substantiating his 
claim.


1151

The provisions of 38 U.S.C. § 1151 provides that, where a 
veteran suffers an injury or an aggravation of an injury 
resulting in additional disability by reason of VA 
hospitalization, medical or surgical treatment, or 
examination, compensation shall be awarded in the same manner 
as if such disability were service connected.  See also 38 
C.F.R. § 3.800.  Amendments to 38 U.S.C. § 1151 made by 
Public Law 104-204 require a showing not only that the VA 
treatment in question resulted in additional disability but 
also that the proximate cause of the additional disability 
was carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the medical or surgical treatment, or that the 
proximate cause of additional disability was an event which 
was not reasonably foreseeable.  Those amendments apply to 
claims for compensation under 38 U.S.C.A. § 1151 that were 
filed on or after October 1, 1997. VAOPGCPREC 40-97, 63 Fed. 
Reg. 31263 (1998).  As the veteran's claim was received 
subsequent to this time, this claim must be decided under the 
current, post-October 1, 1997 version of 38 U.S.C.A. § 1151, 
as enacted in Public Law No. 104-204.

For compensation under 38 U.S.C.A. § 1151, the additional 
disability or death must actually result from VA 
hospitalization or medical or surgical treatment, or 
examination, and not be merely coincidental therewith.  In 
the absence of evidence satisfying this causation 
requirement, the mere fact that aggravation occurred will not 
suffice to make the additional disability or death 
compensable.  38 C.F.R. § 3.358(c)(1)(2).

The veteran maintains that he currently has urinary 
incontinence and impotence as a result of his January 1996 
prostate surgery due to negligence on the part of the 
physicians performing the January 1996 surgery.  

A review of the record reveals that the veteran underwent a 
radical retropubic prostatectomy without complications in 
January 1996.  He was monitored overnight and was 
subsequently transferred to the floor.  Pathology revealed 
organ-confined disease.  He tolerated routine diet 
advancement.  The veteran had a moderate increase in drainage 
in the Jackson-Pratts which subsequently subsided.  They were 
removed on postoperative day 5 and 7 respectively.  The 
veteran was tolerating a regular diet and was discharged on 
postoperative day 9.  

According to the Regional Counsel's Office in Washington, DC, 
the veteran filed a tort claim with regard to the surgery in 
February 1996.  

At the time of a May 1996 VA examination, the veteran was 
noted to be having trouble obtaining/maintaining erections.  
The veteran complained of total erectile dysfunction 
following the surgery with a total inability to obtain and/or 
maintain erections.  He was also noted to be wearing 1-2 pads 
per day for mild stress incontinence associated with the 
operation.  Following examination, diagnoses of carcinoma of 
the prostate, status post radical retropubic prostatectomy, 
and erectile dysfunction following radical prostatectomy, 
were rendered.  

The examiner indicated that the veteran clearly stated that 
he had had no difficulty obtaining/maintaining an erection 
prior to the January 1996 surgery.  The veteran was noted to 
be being monitored for his prostate cancer and for his 
incontinence.  

In an April 1997 report prepared in conjunction with the 
veteran's tort claim, a VA physician noted that a review of 
the record of the surgical treatment of the veteran's 
prostate cancer did not show evidence of negligent treatment.  
Prostate biopsy revealed evidence of cancer in the right and 
left side of the gland.  A nuclear scan did not show evidence 
of metastatic cancer but confirmed the presence of urinary 
obstruction.  He noted that while the veteran was donating 
weekly units of autologous blood, he received two 
antiprostate cancer hormone injections and was counseled 
about the possible side effects of prostate cancer surgery 
including impotence and incontinence on three separate 
occasions.  It was indicated that a nerve sparing radical 
retropubic prostatectomy performed on January 2, 1996, 
confirmed organ confined prostate cancer and marked 
intraglandular dysplasia, a pre-malignant lesion.  

It was also noted that the medical records showed that the 
veteran had received medical treatment for impotence since 
May 31, 1995, seven months prior to his prostate surgery, 
along with treatment for hypertension and elevated 
cholesterol.  He was also counseled about his continued 
smoking.  It was further indicated that a penile Doppler 
blood flow study performed in May 1996 revealed the presence 
of bilateral Peyronie's plaques and diminished penile 
cavernosal artery blood flow as the organic cause of his 
impotence, conditions not caused by his prostate cancer 
surgery.  It was further indicated that urinary urgency and 
urinary leakage (1-2 pads/day) was not uncommon following 
radical prostate cancer surgery.  

In a form filled out in conjunction with the claim, the 
reviewing physician answered "definitely yes" to the 
following questions:  Was the proper therapy/treatment 
executed in a timely manner?  Was the treatment technique 
performed correctly?  Was the veteran's condition properly 
monitored by the physician?  Was the veteran's condition 
properly monitored by the nursing staff?  

As to the question of whether the veteran was injured as a 
result of any of the above components of care, the physician 
responded "probably yes".  He stated that urinary urgency 
and leakage (1-2 pads/day) were not uncommon following 
radical prostate cancer surgery.  

At the time of his August 2002 RO hearing, the veteran 
reported never having had bowel or bladder problems prior to 
the surgery.  He stated that he had not had treatment for 
either of these disorders prior to the surgery.  The veteran 
indicated that he was told the three options for treatment of 
his prostate cancer and that he elected to have it removed.  
The veteran stated that he was told that he would have 
impotence for a short time but that it would correct itself.  
He reported that the issue of urinary incontinence was never 
addressed.  The veteran testified that prior to the surgery 
he was told that he would experience a bit of incontinence.  
He indicated that he knew there might be some incontinence 
subsequent to the surgery and that he was told that prior to 
the actual surgery.  The veteran stated that it was his 
belief that they over operated.  

In a September 2002 statement, the veteran's private 
physician, J. Kirkland, M.D., indicated that the veteran was 
a 71 year old male who underwent a radical prostatectomy in 
1996 or 1997.  He noted that the veteran did have prostate 
cancer and indicated that the veteran did receive the proper 
treatment.  He stated that the veteran continuued to have 
erectile dysfunction and some stress incontinence.  He noted 
that the veteran's PSA level was virtually undetectable, 
which was an excellent result five to six years post-surgery.  

At the time of his November 2003 videoconference hearing, the 
veteran testified that that his PSA level rose dramatically 
in the months prior to his surgery.  He noted that he was 
told that there were three options for treatment of his 
prostate cancer.  The veteran indicated that he was told that 
he would suffer from a bit of impotence but that they never 
told him that it would affect his urinary tract or bowel 
movement.  He stated that as a result of the surgery he did 
not have any control of his urinary or bowel tract.  The 
veteran reported that he was never told that there might be a 
bowel or bladder problem.  He indicated that he did not have 
any statement from a physician stating that there had been 
malpractice.  The veteran testified that he could no longer 
contain his urine or stool.  

In April 2004, the Board remanded this matter for additional 
development to include attempting to obtain additional 
treatment records from the Washington, DC, VAMC.  The Board 
also requested that the Regional Counsel's Office be 
contacted and requested to forward anything in their files.  
The Board further requested that any available records from 
the Social Security Administration be obtained.  

In a May 2004 letter, the Regional Counsel indicated that it 
was forwarding a copy of the tort claim that had been filed.  
It further noted that all other materials it had in its 
office were either purged from their files in accordance with 
their regulations or were attorney work products, except for 
the medical records, which had been returned to the 
Washington, DC, VAMC for appropriate disposition.  

In October 2004, the Social Security Administration indicated 
that any records relating to the veteran had been destroyed.  

Treatment records obtained from the Washington, DC, VAMC 
cover the period of time following the January 1996 surgery 
forward, with no other hospital records other than the biopsy 
and actual surgery discharge summary.  

In August 2005, the Board again remanded this matter for 
additional development, to include attempting to obtain 
additional treatment records from the Washington, DC, VAMC.  

Treatment records received in conjunction with the remand 
again contain the results of the hospitalization summary 
report for the January 1996 hospitalization and a May 1996 
impotence evaluation showing no venous leak and a bilateral 
Peyronie's plaque, bilaterally.  

Entitlement to compensation under the provisions of Title 38, 
United States Code, Section 1151 for residuals of a prostate 
cancer surgery, including impotence and urinary incontinence, 
performed in January 1996, is not warranted.

The Board notes that the veteran has expressed his belief 
that he suffered additional problems as a result of his 
prostate cancer surgery, including urinary incontinence and 
impotence.  However, as the veteran has not been shown to be 
a medical expert, he is not qualified to express an opinion 
regarding any medical causation.  It is the province of 
trained health care professionals to enter conclusions which 
require medical expertise, such as opinions as to diagnosis 
and causation.  Jones v. Brown, 7 Vet. App. 134, 137 (1994). 
The veteran's lay opinions as to medical causation cannot be 
accepted as competent evidence.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992); See also Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995).  The Board further notes that the 
veteran testified at the time of his August 2002 hearing that 
he was made aware of the possible side effects of impotence.  
He also testified that at that time that he was aware that he 
would have a period of incontinence.  

Moreover, in his April 1997 report, the VA physician 
indicated that the veteran had been counseled about the 
possible side effects of prostate cancer surgery including 
impotence and incontinence on three separate occasions.  He 
further reported that urinary urgency and urinary leakage (1-
2 pads/day) was not uncommon following radical prostate 
cancer surgery.  In addition, in a form filled out in 
conjunction with the tort claim, the reviewing physician 
answered "definitely yes" as to whether the proper 
therapy/treatment was executed in a timely manner, as to 
whether the  treatment technique was performed correctly; as 
to whether the veteran's condition was properly monitored by 
the physician; and as to whether the veteran's condition was 
properly monitored by the nursing staff.  Furthermore, while 
the VA physician indicated that the veteran was probably 
injured as a result of any of the above components of care, 
he stated that urinary urgency and leakage (1-2 pads/day) 
were not uncommon following radical prostate cancer surgery. 

The Board further notes that Dr. Kirkland, the veteran's 
private physician, in his September 2002 letter, indicated 
that the veteran did have prostate cancer and stated that he 
did receive the proper treatment.

In sum, there is no competent evidence that the proximate 
cause of any current residuals of prostate cancer surgery, 
including impotence and urinary incontinence, was negligence 
or other fault on VA's part, or that the proximate cause of 
additional disability was an event which was not reasonably 
foreseeable.


ORDER

Entitlement to compensation under the provisions of Title 38, 
United States Code, Section 1151, for residuals of prostate 
cancer surgery, including impotence and 


urinary incontinence, performed in January 1996 at a VAMC is 
denied.




____________________________________________
LAWRENCE M. SULLIVAN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


